FILE COPY




                        Fourth Court of Appeals
                              San Antonio, Texas
                                   October 7, 2021

                                 No. 04-20-00516-CV

                              Heriberto D. GONZALEZ,
                                       Appellant

                                          v.

                              Salvador JOHNSON, Sr.,
                                     Appellees

                From the County Court at Law No 2, Webb County, Texas
                          Trial Court No. 2019CVH002459C3
                      Honorable Victor Villarreal, Judge Presiding


                                   ORDER
       Audra G. Welter’s motion to withdraw as counsel is GRANTED. David J. Campbell
remains lead attorney for appellant.


      It is so ORDERED October 7, 2021.


                                                           PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT